Citation Nr: 1211562	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-31 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to January 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2012, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  At the time of his June 1987 examination for entrance into service, the Veteran was noted to have had a normal evaluation of the head, face, and scalp, and normal neurologic examination, and no seizure disorder or similar condition was noted.  

2.  A current seizure disorder manifested in service, and there is no clear and unmistakable evidence demonstrating that such disorder existed prior thereto and was not aggravated by such service.


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a seizure disorder, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

A veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service; only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).  A history of preservice existence of a condition recorded at the time of such examination does not constitute a notation of such condition but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1) (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Service treatment records reflect that, on his June 1987 examination for entrance into service, the Veteran was noted to have had a normal evaluation of the head, face, and scalp, and a normal neurologic evaluation.  At that time, the Veteran reported having had a previous head injury while playing football, which resulted in a mild concussion and loss of consciousness for less than five minutes, with no residuals.  He reported that he suffered the concussion in December 1986, and was treated in a hospital for it. 

Service treatment records further reflect that, in April 1988, the Veteran reported getting out of bed quickly, getting dizzy, fainting, and losing consciousness for about 10 minutes.  It was noted that he was observed to be shivering and that he had hit his head against a wall locker.  It was also noted that he had no history of seizures, and was without pertinent past history.  The initial diagnosis was vasovagal syncope.  The Veteran was given a primary discharge diagnosis of a seizure disorder. 

In May 1988, the Veteran visited neurology for an electroencephalogram (EEG) with a diagnosis of probable seizure disorder.  In October 1988, the Veteran had a follow up appointment for seizure disorder, and was noted to have been doing well with his medical problems, with no episodes of seizure activity since starting Dilantin.  The diagnosis was seizure disorder, stable.  In March 1989, the Veteran was noted to have been drinking heavily the night before and to have blacked out.   The diagnoses were alcohol abuse and hangover.  

An April 1989 service treatment record reflects that the Veteran had last been seen by the examiner in May 1988 when he was diagnosed with an idiopathic seizure disorder, diagnosed by EEG, and placed on Dilantin.  It was noted that he had stopped taking Dilantin because he had run out of medication, and had passed out in his barracks in March of 1989 after drinking heavily.  It was noted, however, that the Veteran said that he had not been drinking, and had only said that he had been so that he would not get in trouble for stopping the Dilantin.  He was noted to be feeling well, without problems, the diagnosis was seizure disorder, idiopathic, and he was placed back on Dilantin.  In July 1989 the Veteran was assessed as having a seizure disorder and noncompliance with medications.  

In May 1990, the Veteran was admitted for treatment after having a seizure.  It was noted that the Veteran had a post-traumatic seizure disorder, and had experienced a possible seizure that day, during which he blacked out.  The Veteran reported very little compliance with the Dilantin prescription, as well as poor sleep for the past few nights.  The assessment was seizure disorder.

In June 1990, the Veteran was seen for a history of seizure disorder.  The Veteran reported being too busy to take his medication.  The examiner stated that he would send a formal statement requesting an administrative discharge for noncompliance.  A November 1991 inpatient treatment record cover sheet reflects a diagnosis of probable seizure disorder.  

The Veteran submitted written statements from his sister, a coworker, and a service comrade, all received in October 2008, indicating that the Veteran had a seizure disorder during his period of service and afterward.  A statement from the Veteran's father, also received in October 2008, indicates that, during the Veteran's period of service, it was clear that his seizure disorder had worsened, and that this was brought to his attention through correspondence of letters and phone calls.

The Veteran also submitted a written statement, dated in October 2008.  The Veteran stated that, while playing football during his period of service, he was struck in the head but did not say anything about it.  He stated that after getting ready for duty the next morning, he woke up in the hospital, and that he believed that being struck in the head while playing football had aggravated a previous injury.  He stated that his doctors could not determine why he had had a seizure, and prescribed him Dilantin.  He further stated that, even though his dosage was increased, he continued to have seizures, that his non-commissioned officers (NCOs) told him that if his seizures continued he would eventually be discharged from the military, and that the next time he had a seizure he should just say that he forgot to take his medication, and assured him that he would not get into trouble.  He stated that he continued to take his medication, that since his seizures took place before 11:00 AM, his NCOs told him to occasionally say that he had been out late drinking, and that maybe this had caused his seizure.  He further stated that he was in the Personal Reliability Program as a custodial agent with nuclear warheads, and so when his NCOs told him to do something, he did it without question.  He also stated that, later in his period of service, he suffered further seizures but did not report them because he did not want to be discharged from service.

VA treatment records dated from April 2008 to March 2009 reflect treatment for a seizure disorder, including a prescription for Topamax.  

The report of an April 2009 VA examination reflects that the Veteran reported that he started to have seizures following a head injury from football, and that, prior to the military, he had no medications, but had only had one episode.  He stated that, while in service in 1988, he collided with another team member during a flag football game, lost consciousness, and woke up in the hospital.  He further stated that he remembered having an episode of seizure the following day, but stated that he could not remember if he had been given medication then.  He reported that, with recurrence of the seizures, he was given medication until he left the military in 1992, and that, since leaving the military, he had been getting medication on his own, and had recently been prescribed topiramate with good response.  The Veteran reported that his last seizure had been in March 2008.  The VA examiner stated that the results of a VA EEG in December 2007 had shown generalized discharge of spike and waves occurring frequently, followed by mild generalized slowing of the record, and the diagnosis was complex partial seizure.  The examiner gave a diagnosis of seizure disorder.

However, the VA examiner opined that it was less likely than not that the seizure disorder was the result of service.  The examiner explained that the Veteran had had a history of head trauma with loss of consciousness prior to service, and that the seizures were late manifestations of the head injury.  The examiner stated that, while in service, the Veteran was evaluated and treated for a seizure disorder, that in seizures the most common cause of recurrence was noncompliance with medication, that it was the examiner's opinion that the increased frequency of the Veteran's seizures was mainly attributable to such noncompliance, and that being in the military less likely aggravated the condition of the seizure disorder. 

During his January 2012 Board personal hearing, the Veteran testified that he had had one seizure prior to service due to a concussion while playing football, but that he did not have any problems between that seizure, which occurred approximately a hear and a half before service, and the time that his service began.  He testified that he had approximately five seizures in service that were noted in the service records, beginning in April 1988 after being hit in the head while playing football and woke up in the hospital the following morning after having a seizure.  He also testified that he had one seizure later on in service but did not report it.  He further testified that, following his discharge from service, he had his earliest seizure in about two months, that his seizures had continued until the present on an infrequent basis about one to two times per year, and that he currently took anti-seizure medication.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be granted.  The record reflects a current diagnosis of a seizure disorder.  Moreover, the Board finds that the Veteran is presumed to have been in sound condition with respect to any seizure disorder at the time of his entrance into service, that the seizure disorder manifested in service, and that there does not exist clear and unmistakable evidence demonstrating that such disorder existed prior thereto and was not aggravated by such service.

While, at the time of his June 1987 examination for entrance into service, the Veteran reported having had a preservice head injury in December 1986 while playing football, which had resulted in a mild concussion and loss of consciousness for less than five minutes but no residuals, on his actual entrance examination, the Veteran was noted to have had a normal evaluation of the head, face, and scalp, normal neurologic evaluation, and no seizure disorder or similar condition was noted.  Therefore, the Veteran is presumed to have been in sound condition at the time of his entrance into service.  See 38 C.F.R. § 3.304(b)(1) (2011).

Furthermore, while the evidence reflects that the Veteran suffered a head injury in December 1986, prior to his period of service, at which time he lost consciousness and was treated, the Board finds that there is no clear and unmistakable evidence that a seizure disorder preexisted the Veteran's service.  The initial diagnosis of a seizure disorder was made during the Veteran's service in April 1988 after he lost consciousness for about 10 minutes, was observed to be shivering, and hit his head against a wall locker; at that time, it was noted that he had no history of seizures.  This diagnosis was confirmed by EEG in May 1988.  No diagnosis of any seizure disorder predating the Veteran's entrance into service is reflected in the record; rather, the record reflects that no diagnosis was made until the Veteran's period of service.  In short, the Board finds that the Veteran's one episode of losing consciousness prior to service immediately after suffering a head injury does not constitute clear and unmistakable evidence that a seizure disorder preexisted the Veteran's period of service, even if the Veteran's seizure disorder was etiologically related to such head injury.

Moreover, even if a seizure disorder had preexisted the Veteran's service, the record would not show by clear and unmistakable evidence that such disorder was not aggravated by such service.  Prior to service, the Veteran had only one episode of losing consciousness, which occurred immediately after a head injury, and it was noted at the time of his June 1987 entrance examination that there had been no residuals of such preservice injury.  Service treatment records reflect that, during the Veteran's period of active duty service from November 1987 to January 1992, he was consistently treated for a seizure disorder, and suffered multiple seizures.  Given that the Veteran's seizures manifested to such an extent that treatment, including medication, for a seizure disorder was required for the first time, the Board does not find that there would be clear and unmistakable evidence that any preexisting seizure disorder was not aggravated by service.

The Board notes the opinion of the April 2009 VA examiner that it was less likely than not that the Veteran's seizure disorder was the result of service, or that being in the military aggravated the condition of the seizure disorder.  The Board also notes the examiner's rationale that the Veteran's in-service seizures were late manifestations of his preservice head trauma with loss of consciousness, and that the increased frequency of the Veteran's seizures in-service was mainly attributable to noncompliance with medication, as this was the most common cause of the recurrence of seizures.  However, while the examiner related the Veteran's in-service seizures to his preservice head injury, the examiner did not state that a seizure disorder actually preexisted the Veteran's period of service.  Furthermore, even if the Veteran's noncompliance in taking his seizure medications had caused his in-service seizures, the examiner did not explain how the Veteran's increased seizure activity in service was not an aggravation of his seizure disorder, considering that the Veteran had not been taking seizure medication prior to service.  Likewise, the examiner did not explain why the fact that a seizure disorder manifested in service to such an extent that treatment with medication became necessary was not itself an indication that his seizure disorder had been aggravated by service.  Therefore, the Board finds that the April 2009 VA examiner's opinion does not contain clear and unmistakable evidence that the Veteran's seizure disorder preexisted and was not aggravated by service.

Finally, the Board notes the lay statements and testimony of the Veteran and the statement of his father, reflecting that his seizure disorder worsened in service, that he suffered his first in-service seizure after incurring a head injury the day before, and that he was compliant with his medications but lied about noncompliance so that he did not get discharged for his seizure disorder.  In this regard, the Veteran and his father are competent to report such matters within their own personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, given the record as a whole, and resolving reasonable doubt in the Veteran's favor, the Board finds such statements to be credible.

Thus, the Board finds that the record does not contain clear and unmistakable evidence that the Veteran's seizure disorder, which manifested in service, both preexisted, and was not aggravated by, service.  Accordingly, given the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a seizure disorder are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56. 


ORDER

Entitlement to service connection for a seizure disorder is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


